          Case 1:21-cv-01374-JMF Document 29 Filed 06/17/21 Page 1 of 2




                                           June 17, 2021


VIA ECF
The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

       Re: Leung /Vergara v. Hampton Management Co., LLC et al., No. 21 Civ. 1374 (JMF)

Dear Judge Furman:

       The undersigned jointly represent the parties in the above-referenced action.

       The parties jointly submit this letter motion requesting adjournment of the initial pretrial
conference in this case, currently scheduled for July 7, 2021. The parties so move because
SDNY mandatory mediation in this case has been scheduled for Monday, July 19, 2021.
Consistent with Your Honor’s Order, dated May 27, 2021, the parties seek the opportunity to
complete the mediation process before an initial pretrial conference is held.

       No prior request for the instant relief has been made.


                                      Respectfully submitted,

BANTLE & LEVY LLP                                     TARTER KRINSKY & DROGIN LLP


By: __s/ Robert L. Levy                               By: s/ Laurent S. Drogin
       Robert L. Levy                                        Laurent S. Drogin
99 Park Avenue, Suite 1510                            1350 Broadway, 11th Floor
New York, New York 10016                              New York, New York 10018
212.228.9666                                          212.216.8000
         Case 1:21-cv-01374-JMF Document 29 Filed 06/17/21 Page 2 of 2




levy@civilrightsfirm.com                         ldrogin@tarterkrinsky.com




 The Application is GRANTED. The initial pretrial conference, currently
 scheduled for July 7, 2021, is RESCHEDLED to July 28, 2021, at 4:15
 p.m. The Clerk of Court is directed to terminate ECF No. 28. SO
 ORDERED.




                                                            June 17, 2021
